Case 14-35350-AJC   Doc 126   Filed 06/05/20   Page 1 of 9
Case 14-35350-AJC   Doc 126   Filed 06/05/20   Page 2 of 9
Case 14-35350-AJC   Doc 126   Filed 06/05/20   Page 3 of 9
                  Case 14-35350-AJC         Doc 126     Filed 06/05/20    Page 4 of 9




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           www.flsb.usco urts.gov

                                                          Case No. I~ -
                                                                          '2 C
                                                                          .;)-.1
                                                                                   (7
                                                                                   J
                                                                                        s-('.) ,. :B K c.- ~ "° c_
                                                                                                          fl
                                                                                                               .J
   In re:
                                                          Chapter   13

   (1--\&D ::S <..)()N) Sct l)\& v ~ \ ,
                        Debtor      I
                                        AFFIDAVIT OF CLAIMANT

          1.      I,        (\;::,AD ::s v CA- n Sa nclo v g, \                             , am (indicate
   status of claimant)

            ( /('the individual creditor (or authorized personal representative of the individual
            creditor) in whose name funds were deposited with the court who has granted a
            power of attorney t o - - - - - - - - - - - - - - - - ~ · a "funds
            locator" or attorney to submit an application to withdraw unclaimed funds on my
            behalf; or

            ( ) the duly authorized representative for the claimant "business" _ _ _ __
            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _; or

            ( ) the debtor claiming funds deposited in the name of a creditor in this case
            who has granted a power of attorney to _ _ _ _ _ _ _ _ _ _ _ _ _, a
            "funds locator" or attorney, to submit an application on my behalf; or

            ( ) the debtor claiming funds deposited in the name of the debtor in this case
            who has granted a power of attorney to _ _ _ _ _ _ _ _ _ _ _ _ _, a
            "funds locator" or attorney, to submit an application on my behalf; or

            ( ) the duly authorized representative for claimant "business" as indicated in the
            attached corporate power of attorney who has granted a power of attorney to
            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _a "funds locator" or attorney, to
            submit an application to withdraw unclaimed funds on my behalf;
                                                                                   6
   and I am seeking payment of unclaimed funds in the amount of$ \ 19. $'-\-~~posi ted
   in this court in the name of A:\~ :S ucg o 5,1). n& V<l, \,           and representing
   claim number            -             (if no claim was filed write "scheduled" in blank
   space).

          2. Claimant History: Substantiate claimant's right to funds, including but not
   limited to documents relating to sale of company, i.e. purchase agreements and/or
   stipulation by prior and new owner as to right of ownership of funds. Attach certified
   copies of all necessary documentation, including those which establish the chain of
   ownership of the original corporate claimant. Also attach a copy of an official
   government photo id to prove your identity.
                                                 Page 1 of 2
LF-28 (rev. 12/01/15)
                   Case 14-35350-AJC        Doc 126       Filed 06/05/20      Page 5 of 9




         3. I (or the "business" I represent as claimant) have neither previously received
  remittance for these funds nor have contracted with any other party other than the
  person named as a "funds locator" or attorney in paragraph one above to recover these
  funds.

        I hereby certify that the foregoing statements are true and correct to the best of
  my knowledge and belief.



  Dated:   02/1
             I
                f I/7-01-0

                                                      title


                                                              3 \ \:\ .
                                                      Last Four Digits of Social Security# or Tax ID# (EIN #)
                                                      (Note: attach a copy of an official government photo id
                                                      such as a driver's license or passport")


                                                       Siot
                                                      address
                                                                   $w \ ~ ~\. t\ZCll'.Q'.\\ ~L.s~               ,1-c.
                                                                          o l ,... ~ '+--2>3



                                                      print name


                                                      Last Four Digits of Social Security# or Tax ID# (EIN #)
                                                      (Note: attach a copy of an official government photo id
                                                      such as a driver's license or passport")

   State of   -=r°1~...k. .
   County of       U$M( W-i

           tA-'!sn.ct   S   scr"   d before me on this£ .day of           _M____q·r----·             20 ~ -




                                                                w. [-~·
                                                                                State of Florida
                                                                            My Commission Expires
                                                                              January 09, 2021
                                                                           Commission No. GG 60818



                                                Page 2 of 2
LF-28 (rev. 12/01/15)
                    Case 14-35350-AJC          Doc 126        Filed 06/05/20   Page 6 of 9
                                                                          CFN: 2020025 6072 BOOK 31917 PAGE 577
                                                                             DATE:04 /29/2020 03:49:03 PM
                                                                             HARVEY RUVIN, CLERK OF COURT, MIA-DAD E CTY


Recordi ng Reques ted By:
PHH MORTG AGE CORPO RATION
When Recorde d Return To:
LIEN RELEA SE
PHH MORTG AGE CORPO RATION
1 MORTG AGE WAY, MAILST OP
SV03, MOUNT LAURE L, NJ 08054


                                           RELEA SE OF MORTG AGE

                                                 VAL" Lender ID: 11630 MIAMI-D ADE, Florida
PHH MORTG AGE CORPO RATION #035945 4892 "SANDO
MIN#: 1001554 9202215 0759 SIS#: 1-888-67 9-6377
                                                              ELECT RONIC REGIST RATION SYSTE MS,
KNOW ALL MEN BY THESE PRESE NTS that MORTG AGE                   CORP. OBA FRANK LIN MORTG AGE
INC. AS NOMIN EE FOR MICHIG      AN  FIDELIT  Y ACCEP    TANCE
                                AND  ASSIGN   S  whose  address  is 1901 E VOORH EES STREE T SUITE C,
FUNDIN G, ITS SUCCE SSORS                                  Mortgag  e, whose parties, dates and recordin g
DANVIL LE, IL 61834, the   present Mortgag ee of a certain
                             hereby cancel and  dischar ge said Mortgag e.
informa tion are below, does
Original Mortgag or: ALDO J SANDO VAL
                                                                    SYSTE MS, INC. AS NOMIN EE FOR
Original Mortgag ee: MORTG AGE ELECT RONIC REGIST RATION                AGE FUNDIN G, ITS SUCCE SSORS
            FIDELIT  Y ACCEP  TANCE   CORP.   OBA   FRANK   LIN  MORTG
MICHIG AN
AND ASSIGN S                                                 r: 23774 Page/Fo lio: 3931 as Instrum ent No.:
Dated: 07/28/2 005 Recorde d: 09/14/2 005 in Book/R eel/Libe
2005R0 965543 in the County   of MIAMI- DADE   State of Florida

                                                               CONDO MINIUM , accordi ng to the Declara tion of
Legal Descrip tion: Unit No. 8, Building 3, BONITA VILLAS
               thereof as recorde d  in official Record s Book 17328, Page 1905, of the Public Record s of Miami-
Condom inium
Dade County, Florida.

 Propert y Address : 14278 SW 121 PL #8, MIAMI, FL 33186
                                                                  RATION SYSTE MS, INC. AS NOMIN EE
IN WITNE SS WHERE OF, MORTG AGE ELECT RONIC REGIST        FRANK    LIN MORTG AGE FUNDIN G, ITS
FOR MICHIG AN FIDELIT Y ACCEP      TANCE    CORP.    OBA
                              S by the officers duly authoriz ed, has duly execute d the foregoin g
SUCCE SSORS AND ASSIGN
instrum ent.
                                                            INC. AS NOMIN EE FOR MICHIG AN
MORTG AGE ELECT RONIC REGIST RATION SYSTE MS, AGE FUNDIN G, ITS SUCCE SSORS AND
FIDELIT Y ACCEP TANCE CORP. OBA FRANK LIN MORTG
~~SIG N4,     ;;Lf/:)._O;L_O


 ~J.W~~~
            1,14~\~,{!JJ£1AWi__
 WIT~




 STATE OF NEW JERSE Y
 COUNT Y OF BURLIN GTON

 On         ~ ~ -k        .;;t_() ;;LO        • before me by means of [x] physica l presenc          e or [ ) online
                                                                      for Burlingt on in the State of New Jersey,
 notariz atioO:N tSH TORRE NCE, a Notary Public in and
                                                                 PRESID ENT of MORTG AGE ELECT RONIC
 persona lly appeare d MARIS SA JEVAIS PACK, VICE                      AN FIDELIT Y ACCEP TANCE CORP. OBA
 REGIST RATION SYSTE MS, INC. AS NOMIN EE FOR MICHIG               AND ASSIGN S, persona lly known to me (or
 FRANK LIN MORTG AGE FUNDIN G, ITS SUCCE SSORSthe person( s) whose name(s ) is/are subscrib ed
 proved to me on the basis of satisfac tory evidenc e) to be
 to the within instrum ent and acknow ledged to me that        he/she/ they execute d the same in his/her/ their
                                                                  the instrum ent the person( s). or the entity upon
 authoriz ed capacity , and that by his/her/ their signatu re on ent.
 behalf of which the person( s) acted, execute    d the instrum
 WITNE SS my hand and official seal,



~~R~~~   ~dL 3
     0 } &OJ J 'J._J) 0-
 Notary Expires :       (
                                                                                       (This area for notarial seal}


 Prepare d By:                                          AGE WAY, MAILST OP SV03, MOUNT
 I) Ruchi Madhva ni, PHH MORTG AGE CORPO RATION 1 MORTG
 LAURE L, NJ 08054
                    Case 14-35350-AJC               Doc 126        Filed 06/05/20                 Page 7 of 9




                                                                                                   I'
                                                                                                     .._,, . .
                                                                                                  ,•'/:
                                                                                                        ~'j




                            '\ ' .,__""'        Vv ., K, '(\..'.'.)     \   «>    y rJ J            Oo              e;e ~ l 11. , "'

'T~~ I                  ~u."e.._            ~c..    Je.         (2"--Y p " - e . ~                               ~'-'"'~

'6YI. '(      C \w.._Q\       "-C.        \.3 \=, a. n 'r"1 u     ii' c '(            c' "' -.;   ''n_<:..                  \    110-,.
c;   t     €_<:J.!>,5    "'i,..!>    ~ e.         (_   0   rt\ 1( o..   ~r        \J &._' 'lO '<'\               'J-'   'J-.e_
 Lo <0-<'II 'i:          ~C           .    pX -,, 'n., S              'Cf' b     ~en~ ,                   ~<::..>"                  l'&' V E:..
 '6"Y\_"-    &e..        &._        "s. e. 01.). e. GL> e      '-"~, c_lo,            \ e ~ '\ ,,____               '(Y\. ='<        ~' "
  oF           /j       Lb, <t.S"'\ , C) e.o e.E o ~                  be         :i      ""c V \ ~                      ,       "-'i.._u-<»-q;-
 1)~~              ".k .se=c>'.'-"·, "'-'.3                    ~o-.( (¥\..er'- ~:>                       ~<>---J.e. ----SO
  1-J~'<>" v-,;Ae                     c i,ecl," b           \oe.. c_on5~               ~-(\_C c\
                                                                                                                                             I



  S,'C'<e               ~    "'6),._~          \l~e ~.._1 '('{le. ~-




            Hamlet Montoya                             ,
              Notary Public                            I
     M       ~t~te of Florida
      y ~mm~ss~on Expires 05/25/2021
          mmIssIon No. GG 108803
                             Case 14-35350-AJC    Doc 126
                                                      125      Filed 06/05/20
                                                                     04/22/20        Page 8
                                                                                          1 of 9
                                                                                               2

                                      UNITED ST',{TES BA}IKRUPTCY COURT
                                       SOUTI{ERN DISTzuCIi OF' FLORIDA


IN RE:                                                                                  CASE NO.: 14-35350-BKC-AJC
                                                                                     PROCEEDING UNDER CI_IAPTER 13
ALDO J SANDOVAL

DEBTOR




                                       NOTICE OF DEPOSIT OF FUNDS WITH
                                  THE UNITED STATES BANI(RTIPTCY COURT CLERK

NOTICE IS HEREBY GIVEN THAT;

The Trustee has a balance of $16,954.54 remaining in her bank account which represents unpresented checks drawn and
mailed to debtor(s)/creditor(s) in the above named case. Your trustee has made a good faith efforl to verifli the correct
mailing address for saicl debtors(s)/creclitor(s) and deliver the funds before pressenting this rTotice. More than sufficient
time has passed for these checks to be presented for payrnent, or lhe creditor has returned funds indicating they t'efuse the
fur-rds.


Attached and made a parl of this notice, is a list, pursuant to FRIIP 3011, of the names, claitn numbers and addresses of
the clebtor(s)/cleditor(s) and the aurounts to which each is entitled.

    WHERBF ORE, youl Trustee hereby gives notice that the above-stated sum has been deposited with the Clerk of the
Unitecl States Bankruptcy Court, Southern District of Florida, to effect clo rs estate




Date:                4        22-20
                                                                                          K.          ICH, ESQUIRE
                                                                                  A                        I3 TRUSTEE
                                                                                 .o              06
                                                                                MIRAMAR,         33021-9806
COPIES FIJRNISHED TO:
           ALDO.I SANDOVAL                                           NATIONWII]E CREDIT, INC
           89O1SW IOSTH PT,ACE                                       2OO2   SUMMIT BLVD   #6OO
           MIAMI, FL 3317ó                                           ATLANTA, GA 30319


           R]CARDO I{, CORONA, ESQ,                                  NATIONWIDE CREDIT, INC
           3899 NW 7 S'I'REET                                        2OO2 SUMMIT BLVD #600
           # 202-B                                                   ATLANTA, CA 30319
           MÌAMI, FL 33T26
                                                                      Nationwide Credit, lnc.
           TJ,S,   TRUSTEE                                            c/ o C 1 Corporation System
           5IS.W, lSTAVENUE                                           L200 South Pine lsland Road
           MIAMI, FL 33130
                                                                      Plantation, FL33324


                                                                            Nationwide Credit, lnc
                                                                            L15 E University Drive
                                                                            Tempe, AZ8528L
              Case 14-35350-AJC     Doc 126
                                        125   Filed 06/05/20
                                                    04/22/20   Page 9
                                                                    2 of 9
                                                                         2

                                                                                NOTICE OF DEPOSIT OF FUNDS
                                                                                               CASE               NO.:      14-3535O-BI(C-AJC

A'fTACHMENT

                      NOTICE OF DEPOSIT OF FUNDS WITH THE
                     UNITED STATES BANKRUPTCY COURT CLERK

                        ATTACHMENT - LISTING OF CLAIMANT

                              CASE NO.: 14-35350-BKC-AJC




     NATIONWIDR CREDIT,INC
                                                                                                                             $7,535.22
     2OO2 SUMMIT BLVD #600
     ATLANTA, GA 30319                                          i.¡ N DËI. VËRABLE/S]ÂLË           f

                                                                t)LAtM RËGis TiìR#j)
                                                                                       "*_



     NATIONWIDE CREDIT, iNC
     2OO2 SUMMIT BLVD #600                                                                                                  $9,419.32
     ATLANTA, GA 30319                                           i J f.l        tl       lr:   L       I   V$i   FEAfS   tËl-$l   É-L"E
                                                                 i
                                                                     -:   l_"   A    I   trl ñ nü i sl"H pr#*!_*_
